UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6681


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHESTER LEE BARNES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-cr-00351-BO-1)


Submitted:   June 13, 2013                 Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chester Lee Barnes, Jr., Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chester Lee Barnes appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in   his   sentence    based     on   amendments    to   the   U.S.    Sentencing

Guidelines Manual.         We conclude that the district court properly

determined that Barnes was ineligible for a sentence reduction

because      his   sentencing    range    was     determined   by     his    career

offender designation, not the drug quantities attributable to

him,   and    thus   was   not   impacted    by    the   amendments.         United

States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010).                  Accordingly,

we affirm the district court’s order.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                         2